Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claims 1 – 17 are pending in this application. Claims 1, 7 and 13 are independent.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 


Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Said placeholder(s) is/are: "…verifier, unit, collector…" in at least claims 7 – 12.


A review of the specification to determine whether the corresponding structure, material, or acts that perform the claimed function are disclosed shows that the written description fails to link or associate the disclosed structure, material, or acts to the claimed function(s); there is no disclosure (or insufficient disclosure) of structure, material, or acts for performing the claimed function(s).


If Inventor(s) (or (pre-AlA) Applicant(s)) does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Inventor(s) (or (pre-AlA) Applicant(s)) may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112 (b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Inventor(s) (or (pre-AlA) Applicant(s)) regards as the invention.

Claims 7 – 12 are rejected under 35 U.S.C. § 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which Inventor(s) (or (pre-AlA) Applicant(s)) regards as the invention.

Specifically, regarding claims 7 – 12, the use of the said non-structural generic placeholders (i.e., "…verifier, unit, collector…") coupled with the claimed corresponding functional language invokes 35 U.S.C. § 112(f). However, when reviewed from the point of view of one skilled in the relevant art, the written description fails to clearly link or associate the corresponding structure, material, or acts to the claimed functions. Telcordia Techs., Inc. v. Cisco Systems, Inc., 612 F.3d 1365, 1376, 95 USPQ2d 1673, 1682 (Fed. Cir. 2010). In other words, there is no disclosure or there is insufficient disclosure of structure, material, or acts for performing the claimed functions. Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850. Therefore, the claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Appropriate action is required.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Xiaoming (US-20200265219-A1, hereinafter simply referred to as Liu).

Regarding independent claim 1, Liu teaches:
A domain adaptation-based object recognition apparatus (See at least Liu, ¶ [0036], FIG. 1, "…system 100…") comprising: a memory (See at least Liu, ¶ [0036], FIG. 1, "…memory 106…") configured to store a domain adaptation-based object recognition program (See at least Liu, ¶ [0036], FIG. 1, "…memory 106 may be configured to carry out steps for face, and other feature or object recognition…"); and a processor (See at least Liu, ¶ [0036], FIG. 1, "…processor 104…") configured to execute the program, wherein the processor learns a generative model (e.g., a generative adversarial network ("GAN") in Liu) for generating a feature or an image similar to a gallery image (e.g., images from multi-PIE database in Liu) on the basis of domain adaptation in association with an input probe image (See at least Liu, ¶ [Abstract, 0009, 0036], FIGS. 1 – 3, "…the method includes receiving an image depicting a subject to be identified, and applying a trained Disentangled Representation learning-Generative Adversarial Network (DR-GAN) to the image to generate an identity representation of the subject…", "…the present framework can utilize single or multiple as input to learn an identity representation of a subject, as well as perform image synthesis…", "…memory 106 may be configured to carry out steps for face, and other feature or object recognition…") and learns an object recognition classification model by using a learning database (e.g., database in Liu) corresponding to the gallery image and the input probe image (See at least Liu, ¶ [Abstract, 0009, 0036, 0073], FIGS. 1 – 3, "…the method includes receiving an image depicting a subject to be identified, and applying a trained Disentangled Representation learning-Generative Adversarial Network (DR-GAN) to the image to generate an identity representation of the subject…", "…the present framework can utilize single or multiple as input to learn an identity representation of a subject, as well as perform image synthesis…", "…memory 106 may be configured to carry out steps for face, and other feature or object recognition…", "…learnt representation f(x) can preserve more discriminative identity information…with a separate pose code as input to G.sub.dec, G.sub.enc may be trained to disentangle the pose variation from f(x). That is, f(x) encodes as much identity information as possible, but using as little pose information as possible. Therefore, f(x) is not only generative for image synthesis, but also discriminative for face recognition…"), thereby performing object recognition using the input probe image (See at least Liu, ¶ [Abstract, 0009, 0036, 0073, 0092, 0109], FIGS. 1 – 3, "…the method includes receiving an image depicting a subject to be identified, and applying a trained Disentangled Representation learning-Generative Adversarial Network (DR-GAN) to the image to generate an identity representation of the subject…", "…the present framework can utilize single or multiple as input to learn an identity representation of a subject, as well as perform image synthesis…", "…memory 106 may be configured to carry out steps for face, and other feature or object recognition…", "…learnt representation f(x) can preserve more discriminative identity information…with a separate pose code as input to G.sub.dec, G.sub.enc may be trained to disentangle the pose variation from f(x). That is, f(x) encodes as much identity information as possible, but using as little pose information as possible. Therefore, f(x) is not only generative for image synthesis, but also discriminative for face recognition…", "…Three models were trained using different numbers of input images per subject: n=1, 4, 6, with n=1 associated with the single-image DR-GAN…", "…To quantitatively evaluate the correlation between the coefficients and face recognition performance, an identity classification experiment was performed on a IJB-A dataset. Specifically, all frames of one video were randomly selected for each subject, with half of images being used for training and the remaining half for testing. The training and testing sets shared the same identities. Therefore, in the testing stage, the output of the softmax layer could be used as the probability of each testing image belonging to the right identity class. This probability is an indicator of how well the input image can be recognized as the true identity…").
Liu teaches all the subject matters of the claimed inventive concept as expressed in the rejections above. However, the teachings are taught in separate embodiments.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liu taught in separate embodiments for the desirable and advantageous purpose of meeting a need for improved methods for accurate face recognition and computer vision which remains, as discussed in Liu (See ¶ [0008]); thereby, helping to improve the overall system robustness by meeting a need for improved methods for accurate face recognition and computer vision which remains.
Regarding independent claims 7 and 13, Liu teaches:
A domain adaptation-based object recognition method (See at least Liu, ¶ [0045], FIG. 2, "…process 200…") comprising: step (a) of collecting an object image (See at least Liu, ¶ [Abstract, 0009, 0036, 0073, 0092, 0109], FIGS. 1 – 3, "…the method includes receiving an image depicting a subject to be identified, and applying a trained Disentangled Representation learning-Generative Adversarial Network (DR-GAN) to the image to generate an identity representation of the subject…", "…the present framework can utilize single or multiple as input to learn an identity representation of a subject, as well as perform image synthesis…", "…memory 106 may be configured to carry out steps for face, and other feature or object recognition…", "…learnt representation f(x) can preserve more discriminative identity information…with a separate pose code as input to G.sub.dec, G.sub.enc may be trained to disentangle the pose variation from f(x). That is, f(x) encodes as much identity information as possible, but using as little pose information as possible. Therefore, f(x) is not only generative for image synthesis, but also discriminative for face recognition…", "…Three models were trained using different numbers of input images per subject: n=1, 4, 6, with n=1 associated with the single-image DR-GAN…", "…To quantitatively evaluate the correlation between the coefficients and face recognition performance, an identity classification experiment was performed on a IJB-A dataset. Specifically, all frames of one video were randomly selected for each subject, with half of images being used for training and the remaining half for testing. The training and testing sets shared the same identities. Therefore, in the testing stage, the output of the softmax layer could be used as the probability of each testing image belonging to the right identity class. This probability is an indicator of how well the input image can be recognized as the true identity…"); step (b) of learning a style of a gallery image to learn a generative model (e.g., a generative adversarial network ("GAN") in Liu) (See at least Liu, ¶ [Abstract, 0009, 0036, 0073, 0092, 0109], FIGS. 1 – 3, "…the method includes receiving an image depicting a subject to be identified, and applying a trained Disentangled Representation learning-Generative Adversarial Network (DR-GAN) to the image to generate an identity representation of the subject…", "…the present framework can utilize single or multiple as input to learn an identity representation of a subject, as well as perform image synthesis…", "…memory 106 may be configured to carry out steps for face, and other feature or object recognition…", "…learnt representation f(x) can preserve more discriminative identity information…with a separate pose code as input to G.sub.dec, G.sub.enc may be trained to disentangle the pose variation from f(x). That is, f(x) encodes as much identity information as possible, but using as little pose information as possible. Therefore, f(x) is not only generative for image synthesis, but also discriminative for face recognition…", "…Three models were trained using different numbers of input images per subject: n=1, 4, 6, with n=1 associated with the single-image DR-GAN…", "…To quantitatively evaluate the correlation between the coefficients and face recognition performance, an identity classification experiment was performed on a IJB-A dataset. Specifically, all frames of one video were randomly selected for each subject, with half of images being used for training and the remaining half for testing. The training and testing sets shared the same identities. Therefore, in the testing stage, the output of the softmax layer could be used as the probability of each testing image belonging to the right identity class. This probability is an indicator of how well the input image can be recognized as the true identity…"); step (c) of learning a classification model by using personal information (e.g., biometric applications in Liu) requiring previous registration (e.g., identity representations stored in the database in Liu) for object recognition (See at least Liu, ¶ [Abstract, 0009, 0036, 0073, 0092, 0109], FIGS. 1 – 3, "…the method includes receiving an image depicting a subject to be identified, and applying a trained Disentangled Representation learning-Generative Adversarial Network (DR-GAN) to the image to generate an identity representation of the subject…", "…the present framework can utilize single or multiple as input to learn an identity representation of a subject, as well as perform image synthesis…", "…memory 106 may be configured to carry out steps for face, and other feature or object recognition…", "…learnt representation f(x) can preserve more discriminative identity information…with a separate pose code as input to G.sub.dec, G.sub.enc may be trained to disentangle the pose variation from f(x). That is, f(x) encodes as much identity information as possible, but using as little pose information as possible. Therefore, f(x) is not only generative for image synthesis, but also discriminative for face recognition…", "…Three models were trained using different numbers of input images per subject: n=1, 4, 6, with n=1 associated with the single-image DR-GAN…", "…To quantitatively evaluate the correlation between the coefficients and face recognition performance, an identity classification experiment was performed on a IJB-A dataset. Specifically, all frames of one video were randomly selected for each subject, with half of images being used for training and the remaining half for testing. The training and testing sets shared the same identities. Therefore, in the testing stage, the output of the softmax layer could be used as the probability of each testing image belonging to the right identity class. This probability is an indicator of how well the input image can be recognized as the true identity…"); and step (d) of recognizing an object included in an image by using the generative model and the classification model (See at least Liu, ¶ [Abstract, 0009, 0036, 0073, 0086, 0092, 0109], FIGS. 1 – 3, "…the method includes receiving an image depicting a subject to be identified, and applying a trained Disentangled Representation learning-Generative Adversarial Network (DR-GAN) to the image to generate an identity representation of the subject…", "…the present framework can utilize single or multiple as input to learn an identity representation of a subject, as well as perform image synthesis…", "…memory 106 may be configured to carry out steps for face, and other feature or object recognition…", "…learnt representation f(x) can preserve more discriminative identity information…with a separate pose code as input to G.sub.dec, G.sub.enc may be trained to disentangle the pose variation from f(x). That is, f(x) encodes as much identity information as possible, but using as little pose information as possible. Therefore, f(x) is not only generative for image synthesis, but also discriminative for face recognition…", "…AAE 430 has two objectives in order to turn an autoencoder into a generative model.  First, the autoencoder reconstructs the input image.  Second, the latent vector generated by the encoder is learned to match an arbitrary prior distribution by training D…", "…Three models were trained using different numbers of input images per subject: n=1, 4, 6, with n=1 associated with the single-image DR-GAN…", "…To quantitatively evaluate the correlation between the coefficients and face recognition performance, an identity classification experiment was performed on a IJB-A dataset. Specifically, all frames of one video were randomly selected for each subject, with half of images being used for training and the remaining half for testing. The training and testing sets shared the same identities. Therefore, in the testing stage, the output of the softmax layer could be used as the probability of each testing image belonging to the right identity class. This probability is an indicator of how well the input image can be recognized as the true identity…").
Liu teaches all the subject matters of the claimed inventive concept as expressed in the rejections above. However, the teachings are taught in separate embodiments.


Regarding dependent claim 2, Liu teaches:
wherein the processor performs preprocessing (e.g., first performing image synthesis in Liu) on the basis of feature information about an object to build the learning database (See at least Liu, ¶ [Abstract, 0009, 0036, 0073, 0086, 0092, 0109], FIGS. 1 – 3, "…the method includes receiving an image depicting a subject to be identified, and applying a trained Disentangled Representation learning-Generative Adversarial Network (DR-GAN) to the image to generate an identity representation of the subject…", "…the present framework can utilize single or multiple as input to learn an identity representation of a subject, as well as perform image synthesis…", "…memory 106 may be configured to carry out steps for face, and other feature or object recognition…", "…learnt representation f(x) can preserve more discriminative identity information…with a separate pose code as input to G.sub.dec, G.sub.enc may be trained to disentangle the pose variation from f(x). That is, f(x) encodes as much identity information as possible, but using as little pose information as possible. Therefore, f(x) is not only generative for image synthesis, but also discriminative for face recognition…", "…AAE 430 has two objectives in order to turn an autoencoder into a generative model.  First, the autoencoder reconstructs the input image.  Second, the latent vector generated by the encoder is learned to match an arbitrary prior distribution by training D…", "…Three models were trained using different numbers of input images per subject: n=1, 4, 6, with n=1 associated with the single-image DR-GAN…", "…To quantitatively evaluate the correlation between the coefficients and face recognition performance, an identity classification experiment was performed on a IJB-A dataset. Specifically, all frames of one video were randomly selected for each subject, with half of images being used for training and the remaining half for testing. The training and testing sets shared the same identities. Therefore, in the testing stage, the output of the softmax layer could be used as the probability of each testing image belonging to the right identity class. This probability is an indicator of how well the input image can be recognized as the true identity…").

Regarding dependent claim 3, Liu teaches:
wherein the processor performs preprocessing by using the learning database and an external image database unregistered in a gallery (e.g., image datasets obtained from Multi-PIE, CFP, and IJB-A databases in Liu) to generate the generative model (See at least Liu, ¶ [Abstract, 0009, 0036, 0073, 0086, 0092, 0109], FIGS. 1 – 3, "…the method includes receiving an image depicting a subject to be identified, and applying a trained Disentangled Representation learning-Generative Adversarial Network (DR-GAN) to the image to generate an identity representation of the subject…", "…the present framework can utilize single or multiple as input to learn an identity representation of a subject, as well as perform image synthesis…", "…memory 106 may be configured to carry out steps for face, and other feature or object recognition…", "…learnt representation f(x) can preserve more discriminative identity information…with a separate pose code as input to G.sub.dec, G.sub.enc may be trained to disentangle the pose variation from f(x). That is, f(x) encodes as much identity information as possible, but using as little pose information as possible. Therefore, f(x) is not only generative for image synthesis, but also discriminative for face recognition…", "…AAE 430 has two objectives in order to turn an autoencoder into a generative model.  First, the autoencoder reconstructs the input image.  Second, the latent vector generated by the encoder is learned to match an arbitrary prior distribution by training D…", "…Three models were trained using different numbers of input images per subject: n=1, 4, 6, with n=1 associated with the single-image DR-GAN…", "…To quantitatively evaluate the correlation between the coefficients and face recognition performance, an identity classification experiment was performed on a IJB-A dataset. Specifically, all frames of one video were randomly selected for each subject, with half of images being used for training and the remaining half for testing. The training and testing sets shared the same identities. Therefore, in the testing stage, the output of the softmax layer could be used as the probability of each testing image belonging to the right identity class. This probability is an indicator of how well the input image can be recognized as the true identity…").

Regarding dependent claim 4, Liu teaches:
wherein the processor classifies an image source (e.g., a class label may be fed to generate images conditioned on the class label in Liu) (See at least Liu, ¶ [Abstract, 0009, 0036, 0073, 0086, 0092, 0109], FIGS. 1 – 3, "…the method includes receiving an image depicting a subject to be identified, and applying a trained Disentangled Representation learning-Generative Adversarial Network (DR-GAN) to the image to generate an identity representation of the subject…", "…the present framework can utilize single or multiple as input to learn an identity representation of a subject, as well as perform image synthesis…", "…memory 106 may be configured to carry out steps for face, and other feature or object recognition…", "…learnt representation f(x) can preserve more discriminative identity information…with a separate pose code as input to G.sub.dec, G.sub.enc may be trained to disentangle the pose variation from f(x). That is, f(x) encodes as much identity information as possible, but using as little pose information as possible. Therefore, f(x) is not only generative for image synthesis, but also discriminative for face recognition…", "…AAE 430 has two objectives in order to turn an autoencoder into a generative model.  First, the autoencoder reconstructs the input image.  Second, the latent vector generated by the encoder is learned to match an arbitrary prior distribution by training D…", "…Three models were trained using different numbers of input images per subject: n=1, 4, 6, with n=1 associated with the single-image DR-GAN…", "…To quantitatively evaluate the correlation between the coefficients and face recognition performance, an identity classification experiment was performed on a IJB-A dataset. Specifically, all frames of one video were randomly selected for each subject, with half of images being used for training and the remaining half for testing. The training and testing sets shared the same identities. Therefore, in the testing stage, the output of the softmax layer could be used as the probability of each testing image belonging to the right identity class. This probability is an indicator of how well the input image can be recognized as the true identity…"), generates a new image based on domain adaptation (e.g. FIG. 2 #208 of Liu) (See at least Liu, ¶ [Abstract, 0009, 0036, 0073, 0086, 0092, 0109], FIGS. 1 – 3, "…the method includes receiving an image depicting a subject to be identified, and applying a trained Disentangled Representation learning-Generative Adversarial Network (DR-GAN) to the image to generate an identity representation of the subject…", "…the present framework can utilize single or multiple as input to learn an identity representation of a subject, as well as perform image synthesis…", "…memory 106 may be configured to carry out steps for face, and other feature or object recognition…", "…learnt representation f(x) can preserve more discriminative identity information…with a separate pose code as input to G.sub.dec, G.sub.enc may be trained to disentangle the pose variation from f(x). That is, f(x) encodes as much identity information as possible, but using as little pose information as possible. Therefore, f(x) is not only generative for image synthesis, but also discriminative for face recognition…", "…AAE 430 has two objectives in order to turn an autoencoder into a generative model.  First, the autoencoder reconstructs the input image.  Second, the latent vector generated by the encoder is learned to match an arbitrary prior distribution by training D…", "…Three models were trained using different numbers of input images per subject: n=1, 4, 6, with n=1 associated with the single-image DR-GAN…", "…To quantitatively evaluate the correlation between the coefficients and face recognition performance, an identity classification experiment was performed on a IJB-A dataset. Specifically, all frames of one video were randomly selected for each subject, with half of images being used for training and the remaining half for testing. The training and testing sets shared the same identities. Therefore, in the testing stage, the output of the softmax layer could be used as the probability of each testing image belonging to the right identity class. This probability is an indicator of how well the input image can be recognized as the true identity…"), and determines an object identification (ID) (e.g., predicting face identity and pose in Liu), thereby learning a style of the gallery image (See at least Liu, ¶ [Abstract, 0009, 0036, 0073, 0086, 0092, 0109], FIGS. 1 – 3, "…the method includes receiving an image depicting a subject to be identified, and applying a trained Disentangled Representation learning-Generative Adversarial Network (DR-GAN) to the image to generate an identity representation of the subject…", "…the present framework can utilize single or multiple as input to learn an identity representation of a subject, as well as perform image synthesis…", "…memory 106 may be configured to carry out steps for face, and other feature or object recognition…", "…learnt representation f(x) can preserve more discriminative identity information…with a separate pose code as input to G.sub.dec, G.sub.enc may be trained to disentangle the pose variation from f(x). That is, f(x) encodes as much identity information as possible, but using as little pose information as possible. Therefore, f(x) is not only generative for image synthesis, but also discriminative for face recognition…", "…AAE 430 has two objectives in order to turn an autoencoder into a generative model.  First, the autoencoder reconstructs the input image.  Second, the latent vector generated by the encoder is learned to match an arbitrary prior distribution by training D…", "…Three models were trained using different numbers of input images per subject: n=1, 4, 6, with n=1 associated with the single-image DR-GAN…", "…To quantitatively evaluate the correlation between the coefficients and face recognition performance, an identity classification experiment was performed on a IJB-A dataset. Specifically, all frames of one video were randomly selected for each subject, with half of images being used for training and the remaining half for testing. The training and testing sets shared the same identities. Therefore, in the testing stage, the output of the softmax layer could be used as the probability of each testing image belonging to the right identity class. This probability is an indicator of how well the input image can be recognized as the true identity…").

Regarding dependent claim 5, Liu teaches:
wherein the processor allows an object identification (ID) classifier (e.g., GANs are generalized to learn a discriminative classifier…and classify the images as disclosed in Liu) to learn by performing preprocessing and feature extraction (e.g., extracting the identity representation, in the form of features or feature vectors by the trained GAN in at least ¶ [0047] of Liu) on the learning database (See at least Liu, ¶ [Abstract, 0009, 0036, 0073, 0086, 0092, 0109], FIGS. 1 – 3, "…the method includes receiving an image depicting a subject to be identified, and applying a trained Disentangled Representation learning-Generative Adversarial Network (DR-GAN) to the image to generate an identity representation of the subject…", "…the present framework can utilize single or multiple as input to learn an identity representation of a subject, as well as perform image synthesis…", "…memory 106 may be configured to carry out steps for face, and other feature or object recognition…", "…learnt representation f(x) can preserve more discriminative identity information…with a separate pose code as input to G.sub.dec, G.sub.enc may be trained to disentangle the pose variation from f(x). That is, f(x) encodes as much identity information as possible, but using as little pose information as possible. Therefore, f(x) is not only generative for image synthesis, but also discriminative for face recognition…", "…AAE 430 has two objectives in order to turn an autoencoder into a generative model.  First, the autoencoder reconstructs the input image.  Second, the latent vector generated by the encoder is learned to match an arbitrary prior distribution by training D…", "…Three models were trained using different numbers of input images per subject: n=1, 4, 6, with n=1 associated with the single-image DR-GAN…", "…To quantitatively evaluate the correlation between the coefficients and face recognition performance, an identity classification experiment was performed on a IJB-A dataset. Specifically, all frames of one video were randomly selected for each subject, with half of images being used for training and the remaining half for testing. The training and testing sets shared the same identities. Therefore, in the testing stage, the output of the softmax layer could be used as the probability of each testing image belonging to the right identity class. This probability is an indicator of how well the input image can be recognized as the true identity…")., thereby learning the object recognition classification model (See at least Liu, ¶ [Abstract, 0009, 0036, 0073, 0086, 0092, 0109], FIGS. 1 – 3, "…the method includes receiving an image depicting a subject to be identified, and applying a trained Disentangled Representation learning-Generative Adversarial Network (DR-GAN) to the image to generate an identity representation of the subject…", "…the present framework can utilize single or multiple as input to learn an identity representation of a subject, as well as perform image synthesis…", "…memory 106 may be configured to carry out steps for face, and other feature or object recognition…", "…learnt representation f(x) can preserve more discriminative identity information…with a separate pose code as input to G.sub.dec, G.sub.enc may be trained to disentangle the pose variation from f(x). That is, f(x) encodes as much identity information as possible, but using as little pose information as possible. Therefore, f(x) is not only generative for image synthesis, but also discriminative for face recognition…", "…AAE 430 has two objectives in order to turn an autoencoder into a generative model.  First, the autoencoder reconstructs the input image.  Second, the latent vector generated by the encoder is learned to match an arbitrary prior distribution by training D…", "…Three models were trained using different numbers of input images per subject: n=1, 4, 6, with n=1 associated with the single-image DR-GAN…", "…To quantitatively evaluate the correlation between the coefficients and face recognition performance, an identity classification experiment was performed on a IJB-A dataset. Specifically, all frames of one video were randomly selected for each subject, with half of images being used for training and the remaining half for testing. The training and testing sets shared the same identities. Therefore, in the testing stage, the output of the softmax layer could be used as the probability of each testing image belonging to the right identity class. This probability is an indicator of how well the input image can be recognized as the true identity…").

Regarding dependent claim 6, Liu teaches:
wherein the processor detects an object region from an input image received (See at least Liu, ¶ [Abstract, 0009, 0036, 0073, 0086, 0092, 0109], FIGS. 1 – 3, "…the method includes receiving an image depicting a subject to be identified, and applying a trained Disentangled Representation learning-Generative Adversarial Network (DR-GAN) to the image to generate an identity representation of the subject…", "…the present framework can utilize single or multiple as input to learn an identity representation of a subject, as well as perform image synthesis…", "…memory 106 may be configured to carry out steps for face, and other feature or object recognition…", "…learnt representation f(x) can preserve more discriminative identity information…with a separate pose code as input to G.sub.dec, G.sub.enc may be trained to disentangle the pose variation from f(x). That is, f(x) encodes as much identity information as possible, but using as little pose information as possible. Therefore, f(x) is not only generative for image synthesis, but also discriminative for face recognition…", "…AAE 430 has two objectives in order to turn an autoencoder into a generative model.  First, the autoencoder reconstructs the input image.  Second, the latent vector generated by the encoder is learned to match an arbitrary prior distribution by training D…", "…Three models were trained using different numbers of input images per subject: n=1, 4, 6, with n=1 associated with the single-image DR-GAN…", "…To quantitatively evaluate the correlation between the coefficients and face recognition performance, an identity classification experiment was performed on a IJB-A dataset. Specifically, all frames of one video were randomly selected for each subject, with half of images being used for training and the remaining half for testing. The training and testing sets shared the same identities. Therefore, in the testing stage, the output of the softmax layer could be used as the probability of each testing image belonging to the right identity class. This probability is an indicator of how well the input image can be recognized as the true identity…") thereby, generates a new image or feature similar to the gallery image from the input image by using the generative model (See at least Liu, ¶ [Abstract, 0009, 0036, 0073, 0086, 0092, 0109], FIGS. 1 – 3, "…the method includes receiving an image depicting a subject to be identified, and applying a trained Disentangled Representation learning-Generative Adversarial Network (DR-GAN) to the image to generate an identity representation of the subject…", "…the present framework can utilize single or multiple as input to learn an identity representation of a subject, as well as perform image synthesis…", "…memory 106 may be configured to carry out steps for face, and other feature or object recognition…", "…learnt representation f(x) can preserve more discriminative identity information…with a separate pose code as input to G.sub.dec, G.sub.enc may be trained to disentangle the pose variation from f(x). That is, f(x) encodes as much identity information as possible, but using as little pose information as possible. Therefore, f(x) is not only generative for image synthesis, but also discriminative for face recognition…", "…AAE 430 has two objectives in order to turn an autoencoder into a generative model.  First, the autoencoder reconstructs the input image.  Second, the latent vector generated by the encoder is learned to match an arbitrary prior distribution by training D…", "…Three models were trained using different numbers of input images per subject: n=1, 4, 6, with n=1 associated with the single-image DR-GAN…", "…To quantitatively evaluate the correlation between the coefficients and face recognition performance, an identity classification experiment was performed on a IJB-A dataset. Specifically, all frames of one video were randomly selected for each subject, with half of images being used for training and the remaining half for testing. The training and testing sets shared the same identities. Therefore, in the testing stage, the output of the softmax layer could be used as the probability of each testing image belonging to the right identity class. This probability is an indicator of how well the input image can be recognized as the true identity…"), and performs feature extraction on the generated new image by using the object recognition classification model (e.g., extracting the identity representation, in the form of features or feature vectors by the trained GAN in at least ¶ [0047] of Liu), thereby obtaining identification (ID) information about the object (See at least Liu, ¶ [Abstract, 0009, 0036, 0073, 0086, 0092, 0109], FIGS. 1 – 3, "…the method includes receiving an image depicting a subject to be identified, and applying a trained Disentangled Representation learning-Generative Adversarial Network (DR-GAN) to the image to generate an identity representation of the subject…", "…the present framework can utilize single or multiple as input to learn an identity representation of a subject, as well as perform image synthesis…", "…memory 106 may be configured to carry out steps for face, and other feature or object recognition…", "…learnt representation f(x) can preserve more discriminative identity information…with a separate pose code as input to G.sub.dec, G.sub.enc may be trained to disentangle the pose variation from f(x). That is, f(x) encodes as much identity information as possible, but using as little pose information as possible. Therefore, f(x) is not only generative for image synthesis, but also discriminative for face recognition…", "…AAE 430 has two objectives in order to turn an autoencoder into a generative model.  First, the autoencoder reconstructs the input image.  Second, the latent vector generated by the encoder is learned to match an arbitrary prior distribution by training D…", "…Three models were trained using different numbers of input images per subject: n=1, 4, 6, with n=1 associated with the single-image DR-GAN…", "…To quantitatively evaluate the correlation between the coefficients and face recognition performance, an identity classification experiment was performed on a IJB-A dataset. Specifically, all frames of one video were randomly selected for each subject, with half of images being used for training and the remaining half for testing. The training and testing sets shared the same identities. Therefore, in the testing stage, the output of the softmax layer could be used as the probability of each testing image belonging to the right identity class. This probability is an indicator of how well the input image can be recognized as the true identity…").

Regarding dependent claims 8 and 14, Liu teaches:
wherein the data collector performs preprocessing on the face image by using feature point information (e.g., feature vectors may be weighted based on learned coefficients in Liu) and builds a gallery face image database (See at least Liu, ¶ [Abstract, 0009, 0036, 0073, 0086, 0092, 0109], FIGS. 1 – 3, "…the method includes receiving an image depicting a subject to be identified, and applying a trained Disentangled Representation learning-Generative Adversarial Network (DR-GAN) to the image to generate an identity representation of the subject…", "…the present framework can utilize single or multiple as input to learn an identity representation of a subject, as well as perform image synthesis…", "…memory 106 may be configured to carry out steps for face, and other feature or object recognition…", "…learnt representation f(x) can preserve more discriminative identity information…with a separate pose code as input to G.sub.dec, G.sub.enc may be trained to disentangle the pose variation from f(x). That is, f(x) encodes as much identity information as possible, but using as little pose information as possible. Therefore, f(x) is not only generative for image synthesis, but also discriminative for face recognition…", "…AAE 430 has two objectives in order to turn an autoencoder into a generative model.  First, the autoencoder reconstructs the input image.  Second, the latent vector generated by the encoder is learned to match an arbitrary prior distribution by training D…", "…Three models were trained using different numbers of input images per subject: n=1, 4, 6, with n=1 associated with the single-image DR-GAN…", "…To quantitatively evaluate the correlation between the coefficients and face recognition performance, an identity classification experiment was performed on a IJB-A dataset. Specifically, all frames of one video were randomly selected for each subject, with half of images being used for training and the remaining half for testing. The training and testing sets shared the same identities. Therefore, in the testing stage, the output of the softmax layer could be used as the probability of each testing image belonging to the right identity class. This probability is an indicator of how well the input image can be recognized as the true identity…").

Regarding dependent claim 9, Liu teaches:
wherein the generative model learning unit learns a face image generative model by using the gallery face image database and an external face image database (e.g., system 100 may communicate with databases 114 wirelessly or via a communications network in Liu) (See at least Liu, ¶ [Abstract, 0009, 0036, 0073, 0086, 0092, 0109], FIGS. 1 – 3, "…the method includes receiving an image depicting a subject to be identified, and applying a trained Disentangled Representation learning-Generative Adversarial Network (DR-GAN) to the image to generate an identity representation of the subject…", "…the present framework can utilize single or multiple as input to learn an identity representation of a subject, as well as perform image synthesis…", "…memory 106 may be configured to carry out steps for face, and other feature or object recognition…", "…learnt representation f(x) can preserve more discriminative identity information…with a separate pose code as input to G.sub.dec, G.sub.enc may be trained to disentangle the pose variation from f(x). That is, f(x) encodes as much identity information as possible, but using as little pose information as possible. Therefore, f(x) is not only generative for image synthesis, but also discriminative for face recognition…", "…AAE 430 has two objectives in order to turn an autoencoder into a generative model.  First, the autoencoder reconstructs the input image.  Second, the latent vector generated by the encoder is learned to match an arbitrary prior distribution by training D…", "…Three models were trained using different numbers of input images per subject: n=1, 4, 6, with n=1 associated with the single-image DR-GAN…", "…To quantitatively evaluate the correlation between the coefficients and face recognition performance, an identity classification experiment was performed on a IJB-A dataset. Specifically, all frames of one video were randomly selected for each subject, with half of images being used for training and the remaining half for testing. The training and testing sets shared the same identities. Therefore, in the testing stage, the output of the softmax layer could be used as the probability of each testing image belonging to the right identity class. This probability is an indicator of how well the input image can be recognized as the true identity…").

Regarding dependent claims 10 and 15, Liu teaches:
wherein the generative model learning unit determines whether an input image is included (e.g., determine a pose of the object in received images in Liu) in the gallery face image database (See at least Liu, ¶ [Abstract, 0009, 0036, 0073, 0086, 0092, 0109], FIGS. 1 – 3, "…the method includes receiving an image depicting a subject to be identified, and applying a trained Disentangled Representation learning-Generative Adversarial Network (DR-GAN) to the image to generate an identity representation of the subject…", "…the present framework can utilize single or multiple as input to learn an identity representation of a subject, as well as perform image synthesis…", "…memory 106 may be configured to carry out steps for face, and other feature or object recognition…", "…learnt representation f(x) can preserve more discriminative identity information…with a separate pose code as input to G.sub.dec, G.sub.enc may be trained to disentangle the pose variation from f(x). That is, f(x) encodes as much identity information as possible, but using as little pose information as possible. Therefore, f(x) is not only generative for image synthesis, but also discriminative for face recognition…", "…AAE 430 has two objectives in order to turn an autoencoder into a generative model.  First, the autoencoder reconstructs the input image.  Second, the latent vector generated by the encoder is learned to match an arbitrary prior distribution by training D…", "…Three models were trained using different numbers of input images per subject: n=1, 4, 6, with n=1 associated with the single-image DR-GAN…", "…To quantitatively evaluate the correlation between the coefficients and face recognition performance, an identity classification experiment was performed on a IJB-A dataset. Specifically, all frames of one video were randomly selected for each subject, with half of images being used for training and the remaining half for testing. The training and testing sets shared the same identities. Therefore, in the testing stage, the output of the softmax layer could be used as the probability of each testing image belonging to the right identity class. This probability is an indicator of how well the input image can be recognized as the true identity…"), generates a new face image similar to a style of a learned gallery face image (e.g., processor 104 may then produce one or more feature vectors corresponding to the identity representation in Liu), and determines an identification (ID) of the input image to learn the face image generative model (See at least Liu, ¶ [Abstract, 0009, 0036, 0073, 0086, 0092, 0109], FIGS. 1 – 3, "…the method includes receiving an image depicting a subject to be identified, and applying a trained Disentangled Representation learning-Generative Adversarial Network (DR-GAN) to the image to generate an identity representation of the subject…", "…the present framework can utilize single or multiple as input to learn an identity representation of a subject, as well as perform image synthesis…", "…memory 106 may be configured to carry out steps for face, and other feature or object recognition…", "…learnt representation f(x) can preserve more discriminative identity information…with a separate pose code as input to G.sub.dec, G.sub.enc may be trained to disentangle the pose variation from f(x). That is, f(x) encodes as much identity information as possible, but using as little pose information as possible. Therefore, f(x) is not only generative for image synthesis, but also discriminative for face recognition…", "…AAE 430 has two objectives in order to turn an autoencoder into a generative model.  First, the autoencoder reconstructs the input image.  Second, the latent vector generated by the encoder is learned to match an arbitrary prior distribution by training D…", "…Three models were trained using different numbers of input images per subject: n=1, 4, 6, with n=1 associated with the single-image DR-GAN…", "…To quantitatively evaluate the correlation between the coefficients and face recognition performance, an identity classification experiment was performed on a IJB-A dataset. Specifically, all frames of one video were randomly selected for each subject, with half of images being used for training and the remaining half for testing. The training and testing sets shared the same identities. Therefore, in the testing stage, the output of the softmax layer could be used as the probability of each testing image belonging to the right identity class. This probability is an indicator of how well the input image can be recognized as the true identity…").

Regarding dependent claims 11 and 16, Liu teaches:
wherein the classification model learning unit performs error calculation (e.g., pose estimation error in Liu) on the basis of a face identification (ID) classification result based on preprocessing and feature extraction using the gallery face image database to allow a face ID classifier to learn (See at least Liu, ¶ [Abstract, 0009, 0036, 0073, 0086, 0092, 0109], FIGS. 1 – 3, "…the method includes receiving an image depicting a subject to be identified, and applying a trained Disentangled Representation learning-Generative Adversarial Network (DR-GAN) to the image to generate an identity representation of the subject…", "…the present framework can utilize single or multiple as input to learn an identity representation of a subject, as well as perform image synthesis…", "…memory 106 may be configured to carry out steps for face, and other feature or object recognition…", "…learnt representation f(x) can preserve more discriminative identity information…with a separate pose code as input to G.sub.dec, G.sub.enc may be trained to disentangle the pose variation from f(x). That is, f(x) encodes as much identity information as possible, but using as little pose information as possible. Therefore, f(x) is not only generative for image synthesis, but also discriminative for face recognition…", "…AAE 430 has two objectives in order to turn an autoencoder into a generative model.  First, the autoencoder reconstructs the input image.  Second, the latent vector generated by the encoder is learned to match an arbitrary prior distribution by training D…", "…Three models were trained using different numbers of input images per subject: n=1, 4, 6, with n=1 associated with the single-image DR-GAN…", "…To quantitatively evaluate the correlation between the coefficients and face recognition performance, an identity classification experiment was performed on a IJB-A dataset. Specifically, all frames of one video were randomly selected for each subject, with half of images being used for training and the remaining half for testing. The training and testing sets shared the same identities. Therefore, in the testing stage, the output of the softmax layer could be used as the probability of each testing image belonging to the right identity class. This probability is an indicator of how well the input image can be recognized as the true identity…").

Regarding dependent claims 12 and 17, Liu teaches:
wherein the recognition verifier detects an object region from each frame obtained from a video input (e.g., video feeds/frames in Liu) (See at least Liu, ¶ [Abstract, 0009, 0036, 0073, 0086, 0092, 0109], FIGS. 1 – 3, "…the method includes receiving an image depicting a subject to be identified, and applying a trained Disentangled Representation learning-Generative Adversarial Network (DR-GAN) to the image to generate an identity representation of the subject…", "…the present framework can utilize single or multiple as input to learn an identity representation of a subject, as well as perform image synthesis…", "…memory 106 may be configured to carry out steps for face, and other feature or object recognition…", "…learnt representation f(x) can preserve more discriminative identity information…with a separate pose code as input to G.sub.dec, G.sub.enc may be trained to disentangle the pose variation from f(x). That is, f(x) encodes as much identity information as possible, but using as little pose information as possible. Therefore, f(x) is not only generative for image synthesis, but also discriminative for face recognition…", "…AAE 430 has two objectives in order to turn an autoencoder into a generative model.  First, the autoencoder reconstructs the input image.  Second, the latent vector generated by the encoder is learned to match an arbitrary prior distribution by training D…", "…Three models were trained using different numbers of input images per subject: n=1, 4, 6, with n=1 associated with the single-image DR-GAN…", "…To quantitatively evaluate the correlation between the coefficients and face recognition performance, an identity classification experiment was performed on a IJB-A dataset. Specifically, all frames of one video were randomly selected for each subject, with half of images being used for training and the remaining half for testing. The training and testing sets shared the same identities. Therefore, in the testing stage, the output of the softmax layer could be used as the probability of each testing image belonging to the right identity class. This probability is an indicator of how well the input image can be recognized as the true identity…"), generates a new image or feature by using the generative model so that an input face image is similar to a gallery face image (See at least Liu, ¶ [Abstract, 0009, 0036, 0073, 0086, 0092, 0109], FIGS. 1 – 3, "…the method includes receiving an image depicting a subject to be identified, and applying a trained Disentangled Representation learning-Generative Adversarial Network (DR-GAN) to the image to generate an identity representation of the subject…", "…the present framework can utilize single or multiple as input to learn an identity representation of a subject, as well as perform image synthesis…", "…memory 106 may be configured to carry out steps for face, and other feature or object recognition…", "…learnt representation f(x) can preserve more discriminative identity information…with a separate pose code as input to G.sub.dec, G.sub.enc may be trained to disentangle the pose variation from f(x). That is, f(x) encodes as much identity information as possible, but using as little pose information as possible. Therefore, f(x) is not only generative for image synthesis, but also discriminative for face recognition…", "…AAE 430 has two objectives in order to turn an autoencoder into a generative model.  First, the autoencoder reconstructs the input image.  Second, the latent vector generated by the encoder is learned to match an arbitrary prior distribution by training D…", "…Three models were trained using different numbers of input images per subject: n=1, 4, 6, with n=1 associated with the single-image DR-GAN…", "…To quantitatively evaluate the correlation between the coefficients and face recognition performance, an identity classification experiment was performed on a IJB-A dataset. Specifically, all frames of one video were randomly selected for each subject, with half of images being used for training and the remaining half for testing. The training and testing sets shared the same identities. Therefore, in the testing stage, the output of the softmax layer could be used as the probability of each testing image belonging to the right identity class. This probability is an indicator of how well the input image can be recognized as the true identity…"), and performs feature extraction (e.g., extracting the identity representation, in the form of features or feature vectors by the trained GAN in at least ¶ [0047] of Liu) and matching (e.g., the processor 104 may retrieve images, and input them into one or more encoders of a DR-GAN in order to produce feature vectors for comparison of Liu) by using the classification model (e.g., large-pose database, IJB-A includes 5, 396 images and 20, 412 video frames for 500 subjects in Liu), thereby obtaining identification (ID) information (See at least Liu, ¶ [Abstract, 0009, 0036, 0073, 0086, 0092, 0109], FIGS. 1 – 3, 8, "…the method includes receiving an image depicting a subject to be identified, and applying a trained Disentangled Representation learning-Generative Adversarial Network (DR-GAN) to the image to generate an identity representation of the subject…", "…the present framework can utilize single or multiple as input to learn an identity representation of a subject, as well as perform image synthesis…", "…memory 106 may be configured to carry out steps for face, and other feature or object recognition…", "…learnt representation f(x) can preserve more discriminative identity information…with a separate pose code as input to G.sub.dec, G.sub.enc may be trained to disentangle the pose variation from f(x). That is, f(x) encodes as much identity information as possible, but using as little pose information as possible. Therefore, f(x) is not only generative for image synthesis, but also discriminative for face recognition…", "…AAE 430 has two objectives in order to turn an autoencoder into a generative model.  First, the autoencoder reconstructs the input image.  Second, the latent vector generated by the encoder is learned to match an arbitrary prior distribution by training D…", "…Three models were trained using different numbers of input images per subject: n=1, 4, 6, with n=1 associated with the single-image DR-GAN…", "…To quantitatively evaluate the correlation between the coefficients and face recognition performance, an identity classification experiment was performed on a IJB-A dataset. Specifically, all frames of one video were randomly selected for each subject, with half of images being used for training and the remaining half for testing. The training and testing sets shared the same identities. Therefore, in the testing stage, the output of the softmax layer could be used as the probability of each testing image belonging to the right identity class. This probability is an indicator of how well the input image can be recognized as the true identity…").















Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: See the Notice of References Cited (PTO–892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kim Vu can be reached on (571) 272 -3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666